Citation Nr: 0934512	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from May 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has a right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With regard to the Veteran's claim for service connection for 
a right shoulder disability, the RO provided him with a pre-
adjudication notice by a letter dated in June 2006.  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
Veteran's service medical records.  The Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   The 
RO provided the Veteran with a VA examination of his right 
shoulder in October 2006.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran is seeking service connection for a right 
shoulder disability.  In particular, he alleges that he has 
weakness in the right triceps and that is related to his 
service-connected cervical spine disorder.

The service treatment records reveal treatment that the 
veteran underwent a cervical discectomy and fusion at C5-6 in 
2001 following a tackling injury.  The veteran complained of 
weakness in the right triceps prior to and following the 
surgery.  He underwent physical therapy after his surgery.  
Mild decreased generalized strength in the right tricep area 
was noted during a retirement physical screening in December 
2005. 

At a VA examination in October 2006, the examiner reported 
that there was no clinical evidence of any problem with the 
right shoulder and that the right shoulder was asymptomatic.  
X-rays of the right shoulder were normal.  With regard to the 
veteran's complaints of weakness in the right triceps muscle, 
the examiner noted there was a discrepancy between the 
history provided by the veteran and the findings.  The 
flexion of the triceps was normal.  The examiner stated that 
the triceps muscle is innervated by C7, not C5 or C6.  The 
veteran was referred to a neurologist for nerve conduction 
tests of the right triceps muscle.

An October 2006 VA electromyograph (EMG) study of the right 
upper extremity and paraspinal muscles was within normal 
limits.  There were normal F waves of both upper extremities.  
The examiner could not find any evidence of neuropathy, 
myopathy, or radiculopathy. 

The Board finds that service connection for a right shoulder 
disability is not warranted.  In this respect, although the 
veteran reports weakness in the right triceps muscle both 
during and after service, there is no evidence of a current 
right shoulder disability.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Therefore, service 
connection for a right shoulder disability is not warranted.

Thus, a preponderance of the evidence is against the 
Veteran's claim for a right shoulder disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


